Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                           Illinois Official Reports                      the accuracy and
                                                                          integrity of this
                                                                          document
                                  Appellate Court                         Date: 2021.02.10
                                                                          13:04:51 -06'00'



           Schaffer v. Greenview Home Builders & Cabinetry Designers, Inc.,
                               2020 IL App (2d) 190230



Appellate Court        VICTORIA SCHAFFER, Plaintiff-Appellant, v. GREENVIEW
Caption                HOME BUILDERS AND CABINETRY DESIGNERS, INC.; YURI
                       BIRG; RICK HITON & ASSOCIATES, INC.; ASSOCIATED
                       BANK, N.A.; and CHICAGO TITLE INSURANCE COMPANY,
                       Defendants (Associated Bank, N.A., and Rick Hiton & Associates,
                       Inc., Defendants-Appellees).



District & No.         Second District
                       No. 2-19-0230



Filed                  July 15, 2020



Decision Under         Appeal from the Circuit Court of Lake County, No. 15-L-736; the
Review                 Hon. Michael J. Fusz, Judge, presiding.



Judgment               Order affirmed.


Counsel on             Jon B. Masini, of Masini, Vickers, Ruksakiati & Hadsell, P.C., of
Appeal                 Chicago, for appellant.

                       Craig M. Capilla and Allie K. Haling, of Franklin Law Group, of
                       Northfield, for appellee Rick Hiton & Associates, Inc.

                       Travis J. Eliason and Mark W. Bina, of Quarles & Brady LLP, of
                       Chicago, for other appellee.
     Panel                     JUSTICE BRIDGES delivered the judgment of the court, with
                               opinion.
                               Justices Jorgensen and Hudson concurred in the judgment and
                               opinion.


                                               OPINION

¶1         This case arose from a residential construction project in which plaintiff, Victoria Shaffer,
      contracted with Greenview Home Builders and Cabinetry Designers, Inc. (Greenview), to
      build a new home in Highland Park. In her complaint, plaintiff alleged that Greenview did not
      complete the project and that there were deficiencies in the portions that it did complete.
      Plaintiff’s original complaint named as defendants Greenview, as well as its president, Yuri
      Birg, and Rick Hiton & Associates, Inc. (Hiton). Hiton had provided plaintiff with inspections
      and appraisals for her home construction. In amended complaints, plaintiff also alleged counts
      against Associated Bank, N.A. (Associated Bank), and Chicago Title Insurance Company
      (Chicago Title).
¶2         Following the trial court’s grant of summary judgment for Associated Bank and Hiton,
      plaintiff filed several postjudgment motions more than 30 days after the entry of the judgments.
      In a February 21, 2019, order, the trial court determined that it lacked jurisdiction to rule upon
      any pending postjudgment motions. On appeal, plaintiff argues that the trial court did not lose
      jurisdiction or, in the alternative, that it was revested with jurisdiction. We conclude that the
      trial court lacked jurisdiction to rule on the pending postjudgment motions and was not
      revested with jurisdiction.

¶3                                        I. BACKGROUND
¶4        On October 14, 2015, plaintiff filed her original complaint against Greenview, Birg, and
      Hiton. Plaintiff alleged five counts against Greenview arising from its construction of her
      home, including breach of contract, express contractual indemnity, and negligence. Against
      Birg, plaintiff alleged one count of fraudulent misrepresentation, and against Hiton, plaintiff
      alleged one count of negligent misrepresentation. Her complaint sought compensatory
      damages, punitive damages, and attorney fees.
¶5        Plaintiff’s first amended complaint, filed February 6, 2016, provided additional factual
      allegations but contained the same seven counts against the same three defendants.
¶6        Plaintiff moved for default judgments against Greenview and Birg on January 11, 2016.
      The trial court found them in default on January 21, and it set a hearing for February 24 for a
      prove-up of plaintiff’s damages. At the February 24 hearing, the trial court entered a default
      judgment against Greenview and Birg, jointly and severally, in the amount of $352,577.70.
      Birg moved to vacate the default judgment on April 12, 2016, and the court vacated the default
      judgment against Birg in August 2016. The default against Greenview remained, and
      Greenview filed for bankruptcy in the Northern District of Illinois on May 17, 2016.




                                                  -2-
¶7          On October 13, 2016, plaintiff filed a second amended complaint against the original three
       defendants 1 and added Associated Bank and Chicago Title. Plaintiff alleged two counts
       against Associated Bank: one for breach of contract and one for negligent misrepresentation.
       Against Chicago Title, she alleged one count for breach of contract. Her counts against the
       original three defendants remained the same.
¶8          On April 4, 2017, Birg filed for Chapter 7 personal bankruptcy in the Northern District of
       Illinois. As of that date, the proceeding against Birg in the trial court was stayed. On April 12,
       2017, plaintiff voluntarily dismissed without prejudice her claim against Birg.
¶9          On May 9, 2017, the trial court dismissed with prejudice plaintiff’s negligent-
       misrepresentation claim against Associated Bank, leaving only the breach-of-contract claim
       against it. On June 6, the court dismissed with prejudice plaintiff’s sole claim against Chicago
       Title.
¶ 10        On February 13, 2018, Hiton and Associated Bank (hereinafter referred to collectively as
       defendants) moved separately for summary judgment on the one count remaining against each
       of them. Plaintiff responded to each motion, and the court heard oral argument on the motions.
¶ 11        On June 14, 2018, the trial court granted summary judgment for defendants (June 14 order).
       The court determined that Associated Bank did not owe plaintiff a contractual duty and did not
       proximately cause plaintiff’s alleged damages. The court ruled that Hiton did not owe plaintiff
       a legal duty and that plaintiff could not establish that she relied on Hiton’s inspection reports.
¶ 12        The day after the trial court entered the June 14 order, the court e-mailed the parties
       regarding the entry of Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016) language. The
       court noted that the case was still pending against Birg and Greenview, even though they were
       currently in bankruptcy court. Accordingly, the court continued, adding Rule 304(a) language
       to its order would be appropriate, and it asked if any parties objected to the entry of an amended
       order including the language. Plaintiff objected to the entry of the proposed amended order.
       Associated Bank responded that it did not object to the amended order, and it deferred to the
       court’s decision. The court decided not to enter the amended order.
¶ 13        On July 25, 2018, plaintiff moved for leave to file a brief in excess of 15 pages, in order to
       support her forthcoming motions to reconsider the June 14 order. On August 1, 2018, the trial
       court denied plaintiff’s motion for leave to file a brief in excess of 15 pages, and it entered a
       briefing schedule for her motions to reconsider. The hearing for both motions was set for
       September. Plaintiff filed her motions to reconsider on August 13, 2018, and defendants
       responded to her motions.
¶ 14        On August 31, 2018, Hiton moved to amend the June 14 order to include Rule 304(a)
       language. In addition to requesting Rule 304(a) language, Hiton argued that plaintiff’s motions
       for reconsideration should be denied and/or stricken as untimely because they were filed more
       than 30 days after the June 14 order.
¶ 15        At a September 12, 2018, hearing, the court entered an amended briefing schedule for
       plaintiff’s motions to reconsider and set a briefing schedule for Hiton’s motion to add Rule


           1
            In her second amended complaint, plaintiff acknowledged the default judgment against Greenview
       but stated that the allegations remained against it “solely for the purpose of including certain allegations
       against GREENVIEW which are restated and incorporated into counts against other Defendants and
       for a potential Alter EGO claim against BIRG.”

                                                        -3-
       304(a) language. It set a hearing on all the motions for October 31. Before the hearing, plaintiff
       moved on October 23, 2018, for leave to file a third amended complaint.
¶ 16       At the October 31 hearing, the trial court questioned whether its June 14 order was a final
       order and, therefore, whether the court had jurisdiction to rule on the pending motions. The
       court set a briefing schedule on whether the order was final and whether it retained jurisdiction.
¶ 17       The trial court heard argument on the jurisdictional issue on February 21, 2019, and it
       ultimately ruled that the June 14 order was a final order. Accordingly, it determined that it had
       lost jurisdiction 30 days after the order was entered and that it had no jurisdiction to rule on
       the pending motions.
¶ 18       Plaintiff filed her notice of appeal on March 21, 2019.

¶ 19                                            II. ANALYSIS
¶ 20       Plaintiff makes two primary arguments on appeal. First, she argues that the trial court erred
       when it determined that its June 14 order was a final order. Second, she argues in the alternative
       that, even if the June 14 order was a final order, the court was revested with jurisdiction to rule
       on the pending motions. We address her arguments in turn, and we review de novo questions
       relating to the trial court’s jurisdiction. Mehalko v. Doe, 2018 IL App (2d) 170788, ¶ 16.

¶ 21                                            A. Final Order
¶ 22        Plaintiff argues that, for multiple reasons, the trial court’s June 14 order was not a final
       order. Broadly, those arguments are that (1) under section 13-217 of the Code of Civil
       Procedure (Code) (735 ILCS 5/13-217 (West 2018)), she could pursue claims against Birg
       after the June 14 order and the trial court failed to properly consider and apply that section of
       the Code and (2) her voluntary dismissal of Birg was not final and appealable because Birg’s
       bankruptcy stay rendered the June 14 order interlocutory.
¶ 23        Beginning with section 13-217 of the Code, plaintiff argues that, following her voluntary
       dismissal of Birg, she had the right to continue to pursue her claims against Birg until at least
       April 2020. See id. (providing that a plaintiff can refile or reinstate his or her case once within
       a year of dismissal or within the remaining limitations period, whichever is greater). Because
       section 13-217 operates as a savings statute and promotes resolving litigation on the merits,
       she had the absolute right under section 13-217 to reinstate her claim against Birg almost two
       years beyond the June 14 order. Thus, she contends, the order was not final, in that it failed to
       dispose of all of the parties’ rights and responsibilities.
¶ 24        Plaintiff continues, arguing that the trial court failed to properly apply section 13-217. She
       cites a passage from the February 21, 2019, hearing, where the trial court stated that it had
       “some difficulty” with plaintiff’s proposition that, even though Birg was voluntarily dismissed,
       “any orders as to disposing of the cases against other [d]efendants are not final until the statute
       of limitations runs as to *** Birg. I don’t think that’s the law.” The court continued:
                “That would suggest that summary judgment would never be final unless and until we
                wait whatever it is, three years, four years, or five years, until the statute runs as to ***
                Birg. He may or may not be brought back into the case. There may or may not be a new
                case against him. I suppose a lot depends on the bankruptcy court, but the fact is I don’t
                think we have to wait that period of time. I think the order was, in fact, final and



                                                     -4-
                appealable as of June 14. I disposed of all of the issues, all of the rights as to all of the
                parties that were in the case on June 14.”
       Plaintiff contends that the June 14 order did not dispose of all the parties’ rights. She asserts
       two reasons: first, plaintiff had an absolute right to reinstate her fraudulent-misrepresentation
       claim against Birg, and second, the June 14 order did not dispose of that stayed claim on the
       merits. Plaintiff argues that defendants would not have to wait years to appeal because they
       could request adding Rule 304(a) language to the June 14 order. Moreover, plaintiff argues
       that she would not necessarily have to file a new action to pursue her claim against Birg but,
       in fact, could file an amended complaint reinstating her claim against Birg.
¶ 25        Finally, plaintiff argues that Birg’s bankruptcy stay was a separate basis that rendered the
       June 14 order interlocutory. She argues that she had 30 days after the bankruptcy stay was
       lifted to continue her claim against Birg. Plaintiff asserts that the June 14 order did not dispose
       of her right to continue to pursue her case against Birg once the bankruptcy stay lifted.
¶ 26        In separate briefs, defendants respond that the June 14 order was final and that the trial
       court lost jurisdiction 30 days thereafter. Further, neither section 13-217 of the Code nor Birg’s
       bankruptcy preserved jurisdiction. They argue that the June 14 order was final because
       summary judgment resolved the two remaining claims in the case, that is, plaintiff’s breach-
       of-contract claim against Associated Bank and her negligent-misrepresentation claim against
       Hiton. They contend that Greenview, Chicago Title, and Birg were no longer parties to the
       action: Greenview, because of the default judgment against it; Chicago Title, because
       plaintiff’s one count against it was dismissed with prejudice; and Birg, because plaintiff
       voluntarily dismissed him. Defendants argue that section 13-217 did not prevent the June 14
       order from being final because plaintiff voluntarily dismissed Birg before the June 14 order
       was entered. Likewise, they argue, plaintiff’s bankruptcy-stay argument fails because she
       voluntarily dismissed Birg before the order was entered.
¶ 27        Therefore, defendants continue, the June 14 order was immediately appealable and the trial
       court lost jurisdiction 30 days after its entry. Defendants argue that plaintiff’s first
       postjudgment motion, filed July 25, 2018, was filed after the court had lost jurisdiction. Hiton
       specifically argues that, given that no timely postjudgment motion was filed, plaintiff’s notice
       of appeal was untimely and, consequently, this court lacks jurisdiction on appeal. See Peraino
       v. County of Winnebago, 2018 IL App (2d) 170368.
¶ 28        We agree with defendants that the June 14 order was final. An order is final if it
       “ ‘ascertains and fixes absolutely and finally the rights of the parties in the lawsuit’ ” presented
       by the pleadings. Estate of Prather v. Sherman Hospital Systems, 2015 IL App (2d) 140723,
       ¶ 45. That is, an order is final when it determines the litigation on the merits so that, if affirmed,
       only the execution of the judgment remains. Id.
¶ 29        Final orders in the circuit court are appealable as a matter of right. Ill. S. Ct. R. 301 (eff.
       Feb. 1, 1994); Dubina v. Mesirow Realty Development, Inc., 178 Ill. 2d 496, 502 (1997). Once
       a final order is entered and 30 days have passed without a postjudgment motion, the circuit
       court will lose jurisdiction to rule on matters of substance or correct alleged errors involving
       the merits of a case. Jayko v. Fraczek, 2012 IL App (1st) 103665, ¶ 29; see The Habitat
       Company, LLC v. Peeples, 2018 IL App (1st) 171420, ¶ 15 (explaining that a circuit court has
       no authority to vacate or modify a judgment once 30 days have elapsed unless a timely
       postjudgment motion has been filed). If a party fails to file a notice of appeal in the circuit
       court before the circuit court loses jurisdiction, the appellate court lacks jurisdiction to consider

                                                     -5-
       the merits of the case. Peraino, 2018 IL App (2d) 170368, ¶ 15; see Ill. S. Ct. R. 303(a) (eff.
       July 1, 2017).
¶ 30        Here, the June 14 order disposed of all remaining claims as to all remaining parties in the
       lawsuit, that is, plaintiff’s two counts against Hiton and Associated Bank. Accordingly, it was
       a final order and immediately appealable. As we explain infra, neither section 13-217 of the
       Code nor Birg’s bankruptcy rendered the June 14 order nonfinal because Birg was no longer a
       party to the litigation following his voluntary dismissal.
¶ 31        We first address the application of section 13-217 of the Code. Plaintiff is correct that she
       had the right to voluntarily dismiss her claim against Birg without prejudice at any time before
       a trial or a hearing began. 735 ILCS 5/2-1009(a) (West 2016); Smith v. Bartley, 364 Ill. App.
       3d 725, 727 (2006) (when a party complies with section 2-1009(a), his or her right to a
       voluntary dismissal is, with very limited exceptions, “unfettered”). Plaintiff is also correct that,
       pursuant to section 13-217 (735 ILCS 5/13-217 (West 2018)), she could refile or reinstate her
       case once within one year of the dismissal or within the remaining limitations period,
       whichever was greater. 2
¶ 32        The problem with plaintiff’s application of the Code is that her unexercised right under
       section 13-217 to reinstate or refile her claim against Birg is not relevant to whether the June
       14 order was final. Rather, relevant to the issue is that Birg’s voluntary dismissal removed him
       from the litigation and that he remained removed. See Reagan v. Baird, 140 Ill. App. 3d 58,
       61 (1985) (explaining that a voluntary dismissal constitutes a termination of the action with
       respect to the dismissed defendant even when the dismissal is without prejudice); see also
       Richter v. Prairie Farms Dairy, Inc., 2016 IL 119518, ¶ 39 (“A voluntary dismissal ***
       terminates the entire action and renders immediately appealable all final orders entered therein
       ***.”). When the trial court granted summary judgment for Hiton and Associated Bank,
       plaintiff had no remaining claim against Birg. Plaintiff’s argument conflates her right to refile
       her claim against Birg with her having a pending claim in the trial court when the June 14 order
       was entered. See Reagan, 140 Ill. App. 3d at 61 (explaining that a voluntary dismissal places
       the litigation in the same posture as if no suit had ever been filed against the dismissed
       defendants and that, after their dismissal, the cause is in the same condition as if originally
       brought against only the remaining defendants).
¶ 33        We also disagree that plaintiff’s cited case law applies to this case. She cites Moore v. One
       Stop Medical Center, 218 Ill. App. 3d 1011 (1991), but Moore did not involve a voluntary
       dismissal; it involved a dismissal for want of prosecution. Id. at 1015-16. Importantly, our
       supreme court has distinguished voluntary dismissals, which generally are final orders, from
       dismissals for want of prosecution, which generally are not. See Swisher v. Duffy, 117 Ill. 2d
       376, 379-80 (1987). Plaintiff also cites S.C. Vaughan Oil Co. v. Caldwell, Troutt & Alexander,


           2
            In general, a plaintiff proceeding under section 13-217 does not reinstate an action but refiles it.
       Dubina, 178 Ill. 2d at 504. When there are multiple parties in an action, however, a circuit court has
       the discretion to vacate a voluntary dismissal and reinstate a claim. See Ryan v. School District No. 47,
       267 Ill. App. 3d 137, 140 (1994); Kalalinick v. Knoll, 97 Ill. App. 3d 660, 664 (1981) (in a case
       involving multiple issues or parties, a court has discretion to vacate a voluntary dismissal and reinstate
       the complaint pursuant to Rule 304(a)). We note that plaintiff never sought leave in the trial court to
       vacate Birg’s voluntary dismissal.


                                                       -6-
       181 Ill. 2d 489 (1998), but, again, that case addressed a dismissal for want of prosecution.
       There, our supreme court held that the dismissal for want of prosecution became a final and
       appealable order only after the period to refile under section 13-217 had expired. Id. at 502.
¶ 34        Instead, we find Dubina, 178 Ill. 2d 496, controlling. In Dubina, our supreme court
       addressed whether the defendant, Litgen, could appeal certain final orders after the plaintiffs
       voluntarily dismissed their suit against him but later refiled their claims in the circuit court. Id.
       at 498-99. The plaintiffs settled their claims against all defendants except Litgen, and the
       circuit court entered orders finding that the settlement agreements were made in good faith.
       The plaintiffs then voluntarily dismissed their claims against Litgen without prejudice. Id. at
       500. Litgen appealed the orders certifying the settlement agreements. While the appeal was
       pending, the plaintiffs filed a new action against Litgen in the circuit court, and the appellate
       court dismissed the appeal for lack of jurisdiction. Id. at 500-01. It reasoned that the refiling
       transformed the appealed orders from final orders into nonfinal orders. Id. at 501.
¶ 35        The supreme court reversed the appellate court, holding that the circuit court’s settlement
       orders were final orders. Id. at 503, 509. Although the circuit court’s settlement orders were
       not immediately appealable because other claims were pending, the orders became appealable
       once the plaintiffs voluntarily dismissed their remaining claims. Id. at 503. The supreme court
       explained that the plaintiffs’ refiled action was an “entirely new and separate action, not a
       reinstatement of the old action.” Id. at 504. The supreme court declined to create a special
       exception to Rule 301 whereby the plaintiffs’ refiling of the action would transform final orders
       into nonfinal ones. Id.
¶ 36        Dubina makes clear that plaintiff’s right to refile a claim under section 13-217 following a
       voluntary dismissal would not transform final orders into nonfinal orders. One difference
       between Dubina and this case was the order of the dismissals: Birg’s voluntary dismissal
       preceded the June 14 order, whereas Litgen’s voluntary dismissal followed the settlement
       orders. We do not believe that this difference warrants a contrary result. Here, like the
       settlement orders in Dubina, Birg’s voluntary dismissal was final but was not immediately
       appealable only because other claims remained pending as to other defendants. Consistent with
       Dubina, once all claims as to all parties were disposed of in this case, all final orders became
       immediately appealable, regardless of plaintiff’s right to refile pursuant to section 13-217.
       Moreover, if plaintiff were to refile her claim against Birg, her refiled action would constitute
       a new and separate action and would not render the June 14 order nonfinal.
¶ 37        Turning from section 13-217, we are likewise unpersuaded by plaintiff’s argument that
       Birg’s bankruptcy stay rendered the June 14 order interlocutory. While the impetus for
       plaintiff’s decision to voluntarily dismiss Birg was his bankruptcy stay, the salient fact remains
       that she voluntarily dismissed her claim against Birg. Even if the bankruptcy stay had lifted
       prior to the June 14 order, she would have had to vacate her voluntary dismissal against Birg
       before she could reinstate her claim, and whether to vacate Birg’s dismissal would be in the
       trial court’s discretion. See supra ¶ 31 n.2. After his dismissal, Birg was no longer a party, and
       therefore plaintiff did not have a pending claim against him or any other party following the
       June 14 order. Thus, the June 14 order was final, and Birg’s bankruptcy stay is another red
       herring.
¶ 38        Because the June 14 order was a final order, we conclude that the trial court lacked
       jurisdiction to entertain plaintiff’s postjudgment motions because no motions were filed within
       30 days following the entry of the June 14 order.

                                                     -7-
¶ 39        As to Hiton’s argument that we lack jurisdiction over the appeal because plaintiff failed to
       file a timely notice of appeal, we agree that the notice of appeal was untimely as to the June 14
       order and thus we cannot review the merits of the case. See Peraino, 2018 IL App (2d) 170368,
       ¶ 15. However, the notice of appeal was not untimely as to the trial court’s February 21, 2019,
       order. In any event, a circuit court’s lack of jurisdiction is not a complete bar to the appellate
       court’s exercise of jurisdiction, but it instead limits our review to the issue of jurisdiction
       below, which is what we reviewed here. People v. Bailey, 2014 IL 115459, ¶ 29.

¶ 40                                       B. Revestment Doctrine
¶ 41        Having concluded that the trial court’s June 14 order was final, we turn to plaintiff’s
       alternative argument that the trial court was revested with jurisdiction after the entry of the
       June 14 order. Plaintiff argues that, more than 30 days after the June 14 order was entered, the
       trial court heard her two motions to reconsider and Hiton’s motion to add Rule 304(a) language
       to the order. She notes that defendants responded to her motions and participated in oral
       argument. Plaintiff relies on Ridgely v. Central Pipe Line Co., 409 Ill. 46 (1951), and Gentile
       v. Hansen, 131 Ill. App. 3d 250 (1984), for support, and she argues that the criminal cases that
       defendants cite are distinguishable from the civil cases that she cites. She maintains that
       Ridgely remains good law and controls the current case.
¶ 42        Defendants respond that the revestment doctrine applies only where both parties actively
       participate, without objection, in proceedings that are inconsistent with the merits of the prior
       judgment. They argue that the doctrine is to be interpreted narrowly and that, if one party
       opposes setting aside the prior judgment, jurisdiction is not revested. They note that they
       participated in proceedings consistent with the June 14 order. That is, they responded to
       plaintiff’s motions to reconsider by arguing that the trial court properly granted summary
       judgment in their favor. Moreover, they contend that Hiton’s motion to add Rule 304(a)
       language did not ignore the June 14 order but sought finality in the case by enabling an appeal.
¶ 43        We agree with defendants. Revestment is an equitable principle, and it refers to the circuit
       court reacquiring jurisdiction over a case after the court has lost jurisdiction due to the entry of
       a final order and the passage of 30 days. Illinois Bone & Joint Institute v. Kime, 396 Ill. App.
       3d 881, 886 (2009). Under the revestment doctrine, the circuit court may regain jurisdiction if
       (1) the parties actively participate in proceedings without objection and (2) the proceedings are
       inconsistent with the merits of the prior judgment. Lowenthal v. McDonald, 367 Ill. App. 3d
       919, 924 (2006). Importantly, our supreme court has clarified that both parties must assert
       positions that are inconsistent with the merits of the prior judgment and support the setting
       aside of at least part of that judgment. Bailey, 2014 IL 115459, ¶ 25; see Nwaokocha v. Illinois
       Department of Financial & Professional Regulation, 2018 IL App (1st) 162614, ¶ 47 (citing
       Bailey, 2014 IL 115459, ¶ 25); Tuna v. Airbus, S.A.S., 2017 IL App (1st) 153645, ¶ 28 (citing
       Bailey, 2014 IL 115459, ¶ 25). For example, in Nwaokocha, 2018 IL App (1st) 162614, the
       appellate court held that the circuit court was revested with jurisdiction on remand in a case
       involving a dispute over the plaintiff’s suspension of his medical license stemming from a
       violation of the Medical Practice Act of 1987 (225 ILCS 60/1 et seq. (West 2012)). The
       Nwaokocha court reasoned that both the plaintiff and the defendant participated in the
       proceedings on remand, neither objected to the circuit court’s review, and both challenged the
       plaintiff’s revised suspension. Nwaokocha, 2018 IL App (1st) 162614, ¶ 49. Specifically, the
       plaintiff sought a stay of the suspension, and the defendant argued that the initial suspension—

                                                    -8-
       for a minimum of three years instead of without a minimum period—was appropriate. Id. ¶¶ 1,
       49.
¶ 44       Here, defendants did not act inconsistently with the merits of the June 14 order and did not
       support setting aside all or part of the order. Following the entry of the June 14 order,
       defendants responded to plaintiff’s motions to reconsider, which was consistent with
       preserving summary judgment in their favor. While Hiton moved to add Rule 304(a) language
       to the June 14 order, the motion was not, on its own, inconsistent with the June 14 order.
       Rather, we agree that such a motion was consistent with seeking finality of the judgment.
       Finally, defendants also participated in postjudgment hearings, but at no point in the hearings
       did they challenge the merits of the June 14 order or argue that it should be set aside in part or
       in full. Rather, the hearings concerned briefing schedules and argument about whether the trial
       court’s jurisdiction had lapsed.
¶ 45       We also reject plaintiff’s arguments that Ridgely controls and that Bailey and other criminal
       cases are distinguishable because they are criminal cases. Bailey did not specifically limit its
       holding to criminal cases. Not only did the supreme court examine civil cases in reaching its
       holding in Bailey (Bailey, 2014 IL 115459, ¶¶ 20-21, 25), but also subsequent civil cases have
       applied Bailey to determine whether revestment occurred (see supra ¶ 43; Peraino, 2018 IL
       App (2d) 170368, ¶¶ 15, 23). Bailey clarified “the parameters of the revestment doctrine,” and
       it concluded that, for a proceeding to be inconsistent with the prior judgment, a party must do
       more than “simply *** [fail] to object on the basis of *** untimeliness or the finality of the
       prior judgment.” Bailey, 2014 IL 115459, ¶ 1. Bailey controls this case, as it was decided by
       our supreme court, it was decided more recently than Ridgely and Gentile, and it specifically
       resolved whether parties merely appearing and failing to object is sufficient to revest
       jurisdiction. Because defendants did not act inconsistently with the June 14 order or seek to set
       it aside, the trial court was not revested with jurisdiction to hear any pending postjudgment
       motions.

¶ 46                                      III. CONCLUSION
¶ 47       For the reasons stated, we conclude that the Lake County circuit court lacked jurisdiction
       to rule on pending postjudgment motions plaintiff filed more than 30 days after the June 14
       order, and we therefore affirm its February 21, 2019, order determining that it lacked
       jurisdiction.

¶ 48      Order affirmed.




                                                   -9-